Citation Nr: 1730657	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for pituitary tumor (prolactinoma) with associated hypothyroidism and hypogonadism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1989 as well as from May 1989 to September 2007.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his March 2012 substantive appeal, VA Form 9, the Veteran requested a videoconference hearing before a member of the Board.  He was scheduled for a hearing in August 2016; however, the record reflects that the hearing was cancelled by the Veteran.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2016).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal was remanded by the Board in January 2017 for additional development and is now ready for adjudication. 


FINDINGS OF FACT

1.  Prior to March 10, 2017, the Veteran's pituitary tumor has been manifested by fatigability, constipation, and mental sluggishness; muscular weakness, mental disturbance, cold intolerance, cardiovascular involvement, and bradycardia have not been shown.

2.  From March 10, 2017, onwards, the Veteran's pituitary tumor has been manifested by continuous medication required for control; muscular weakness, mental disturbance, cold intolerance, cardiovascular involvement, and bradycardia have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for pituitary tumor (prolactinoma) with associated hypothyroidism and hypogonadism, for the period prior to March 10, 2017, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7915-7903 (2016).

2.  The criteria for a rating in excess of 10 percent for pituitary tumor (prolactinoma) with associated hypothyroidism and hypogonadism, for the period from March 10, 2017, onward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7915-7903 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in January 2017 in order to obtain a new VA examination.  In March 2017, VA provided the Veteran with a relevant and adequate examination of his pituitary tumor condition.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, VA has met its duty to assist in this respect.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Rating: Pituitary Tumor Condition

The Veteran was granted service connection for his pituitary tumor condition with a 10 percent rating in December 2010.  He disagrees with the 10 percent rating and asserts that his medical provider never asked him about the criteria necessary for a higher rating such as constipation, mental sluggishness, and headaches.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran receives a 10 percent rating for his pituitary tumor condition under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7915-7903 (2016).  DC 7903 evaluates hypothyroidism, while DC 7915 addresses benign neoplasms of the endocrine system.

Diagnostic Code 7915 instructs that benign neoplasms of any specified part of the endocrine system are to be rated as residuals of endocrine dysfunction.  38 C.F.R. § 4.119.  Under DC 7903:
* A 10 percent rating is warranted for hypothyroidism involving fatigability, or continuous medication is required for control.
* A 30 percent rating is warranted for hypothyroidism involving fatigability, constipation, and mental sluggishness.
* A 60 percent rating is warranted for hypothyroidism involving muscular weakness, mental disturbance, and weight gain.
* A 100 percent rating is warranted for hypothyroidism involving cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 
38 C.F.R. § 4.119.

The U.S. Court of Appeals for Veterans Claims (the Court) has addressed the specific application of the rating criteria for DC 7903.  In that regard, the Court has said that the all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned).  The Court stated that the rating criteria for DC 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

Initially, it is important to note that the Veteran is currently service-connected for numerous conditions including anxiety disorder and depressive disorder; degenerative disc disease of the lumbar spine; degenerative disc disease of the cervical spine; right shoulder impingement syndrome; left shoulder impingement syndrome; left lower extremity radiculopathy; right ankle sprain; gastroesophageal reflux disease; hypertension; recurrent nephrolithiasis; scarring; patellofemoral syndrome of the left knee; right hand fracture; and erectile dysfunction.  With so many service-connected conditions, it is difficult to differentiate what symptoms are attributable to his pituitary tumor condition.  However, in making the rating determination, the Board utilized the opinions of medical providers and examiners.  

As an initial matter, the Board finds that the Veteran is entitled to a 30 percent rating for his pituitary tumor condition prior to March 10, 2017.  Even without consideration of the effects of the Veteran's other service-connected disabilities, the Veteran's condition still exhibited a level of severity that approximated the 30 percent criteria.  During this time period, he experienced fatigability, constipation, and mental sluggishness.  

In February 2010, the Veteran complained of headaches that started in the morning and got worse as the day progressed.  When he had a headache, he was unable to stand light and noise.  In March 2010, his medical provider stated that his pituitary tumor condition was one of the possible causes of the headaches.  During his November 2010 VA examination, he complained of both fatigue and headaches.  He reported that his prolactin levels and medication recently increased.  In April 2012, he stated that his constipation started after he began taking medication for his pituitary tumor condition.  He stated that he used Ducolax for constipation and painfully passes his bowels only once or twice a week.  In May 2012, his medical provider stated that various problems stem from his pituitary tumor condition.  Specifically, he suffered from constipation, headaches, and dizziness.  

The Board acknowledges that a medical provider stated that the Veteran suffered from fatigue and mental fatigue as a result of his pituitary tumor condition.  However, a VA examiner later determined that his fatigue was related to his insomnia, and these symptoms are addressed in his service-connected acquired psychiatric disorder.  Additionally, in May 2012, his medical provider stated that memory loss was a manifestation of his pituitary tumor condition.  However, there is no evidence in the claims file demonstrating that he ever experienced memory loss other than this entry and the Veteran's statement in the Notice of Disagreement.  In fact, during his April 2010 VA examination, his mental pace was determined to be within normal limits.  

The Board acknowledges that he has some symptoms that are represented in the rating criteria above 30 percent.  For example, during his November 2010 VA examination, he experienced weight gain of 10 percent compared to his baseline.  Additionally, he experienced sleepiness.  However, he did not experience muscular weakness or mental disturbances, both of which are represented in the 60 percent rating criteria.  He also did not experience the most serious symptoms such as cardiovascular involvement and bradycardia that are represented in the 100 percent rating criteria. 

Next, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the period since March 10, 2017, as it appears that the treatment he has received for this disorder has been of some benefit.  During the Veteran's March 2017 VA examination, the Veteran reported some hot and cold flashes as well as fatigue and decreased libido.  However, the VA examiner noted that his thyroid level is well-controlled, his prolactin levels have returned to baseline normal levels, and an MRI shows that his pituitary tumor shrunk to a size so small that it clinically is a non-functioning adenoma.  Therefore, he does not have any symptomatic findings that are related to his well-controlled pituitary tumor condition.  Regardless, the Board finds that he continues to require continuous medication for his condition and is entitled to a 10 percent disability rating as a result.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his pituitary tumor condition is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his pituitary tumor condition according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's pituitary tumor condition has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention that his medical providers did not previously discuss symptoms such as constipation and mental sluggishness.  However, there are plenty of notations in the record regarding the Veteran's struggle with constipation.  With regards to his mental sluggishness, the Veteran regularly saw his medical provider for over a dozen different medical issues.  If he was suffering from such serious mental effects, the Board finds that it is likely that he would have discussed the issues with his medical provider. 

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board is cognizant of the assertions the Veteran has made, most particularly in his December 2010 Notice of Disagreement, regarding a number of symptoms he experiences that he believed have not been properly addressed.  However, it should be pointed out that he is already receiving compensation for a number of disabilities, including an acquired psychiatric disorder (with a 50 percent disability rating), degenerative disc disease in the lumbar and cervical spine (40 and 30 percent, respectively), impingement syndrome in each shoulder (20 percent each), radiculopathy in the left lower extremity (10 percent), gastroesophageal reflux disease (10 percent), erectile dysfunction (noncompensable) and many other disorders.  

As was stated at the outset, it can be difficult to discern the precise residuals that can be attributed to the Veteran's pituitary tumor.  However, given the Veteran's symptoms, the Board is confident that all of his symptoms have been adequately addressed under the relevant diagnostic codes, as is shown by the fact that he has had a 100 percent schedular rating since May 2012.  Therefore, no other ratings are warranted in excess of those currently assigned.  


ORDER

A 30 percent rating, but no more, for pituitary tumor (prolactinoma) with associated hypothyroidism and hypogonadism, for the period prior to March 10, 2017, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The criteria for a rating in excess of 10 percent for pituitary tumor (prolactinoma) with associated hypothyroidism and hypogonadism, for the period since March 10, 2017, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


